Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, and 7 all of the prior art of record fails to teach or suggest the limitation of claim 1. The prior art of record does not teach or fairly suggest: the antenna comprising at least two coplanar finger elements each coupled to the first integrated circuit and capable of transmitting and receiving signals of a different radio frequency.
US 2009/0305533 Al to FELDMAN, S et al. (hereinafter “FELDMAN") discloses a tail element orthogonal to the at least two coplanar finger elements (tail portion 82 of pin 70 is substantially orthogonal to contact portion 80 and orthogonal to fingers 122, 172; para [0050]).
EP 1687762 B1 to AVERY DENNISON CORPORATION (hereinafter “AVERY") discloses the antenna comprising at least two finger elements (a number of fingers 144 jutting out from a pad coupled to antenna structure 12; para [0083]).
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this system because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible.
FELDMAN discloses an orthogonal tail element, but fails to disclose the antenna comprising coplanar finger elements. AVERY discloses an antenna comprising finger elements, however, the combination of cited references fails to disclose two coplanar finger elements each coupled to the first integrated circuit and capable of transmitting and receiving signals of a different radio frequency, which 
All dependent claims are allowable for at least the reasons of claim 1, 6, and/or 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665